DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .49
Election/Restrictions
Claims 7, 8 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/1/2022.
Applicant’s election without traverse of Group I, claims 1-6 and 9 in the reply filed on 6/1/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the resistance change" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the electrode groves" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the axial strain" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the circumferential strain" in line 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the distance between the two electrodes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 depend from a rejected base claim, incorporate the indefinite language of the base claim, and are rejected for the same reasons as the base claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Uliel [US2015/0210823] in view of Rubinski et al. [US2016/0273687, “Rubinski”].
Uliel discloses a carbon fiber reinforced plastic electrofusion fitting, the fitting comprising an electrofusion fitting body (30) embedded with a resistance heating wire (35), two terminals (36, 37) being arranged on the electrofusion fitting body and connected to the two ends of the resistance heating wire respectively, the fitting body being made of a thermoplastic filled with short carbon fiber (Figure 3; paragraphs 0069-76, 0121-0124, 0161-0162). Uliel does not disclose a pair of electrodes for self-monitoring of strain. 
Rubinski discloses fittings (paragraph 0002), wherein the fitting includes at least one pair of electrodes being set on the surface of the electrofusion fitting body for monitoring the resistance change caused by fitting deformation due to temperature change or mechanical loading during operation, to achieve the self-monitoring of strain for the electrofusion fitting (paragraphs 0087, 0121). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Uliel to include a strain gauge as taught by Rubinski in order to create a smart fitting that will provide feedback about the status and condition of the fitting. 
With respect to claim 2, Uliel discloses the weight fraction of carbon fiber is 5-20% for the reinforced plastic of the electrofusion fitting body (paragraphs 0032, 0124). 
With respect to claim 3, Rubinski discloses the electrodes are wire electrodes (paragraph 0087, 0121). Uliel discloses resistance wires are embedded in grooves (paragraph 0048) and it would have been obvious to one of ordinary skill to use this same technique and arrangement for the wires of the sensor. 
With respect to claim 4, Rubinski discloses the fitting comprising at least one pair of electrodes, wherein the electrodes being set circumferentially along the electrofusion fitting to monitor the axial strain of the fitting, or being set along the axial direction of the electrofusion fitting to monitor the circumferential strain of the fitting; also, the electrodes being set at an angle of less than 45° to the circumferential or axial direction of the electrofusion fitting, to monitor the circumferential and axial strain of the fitting (paragraphs 0087, 0121). 
With respect to claim 5, Rubinski discloses the fitting comprising at least one pair of electrodes, wherein the electrodes should not contact with each other (paragraph 0087, 0121). 
With respect to claim 6, Rubinski discloses two electrodes and it would have been obvious to one of ordinary skill to select an operative distance between the electrodes in order to prevent a short between the electrodes. 
With respect to claim 9, Uliel discloses carbon fiber reinforced plastic electrofusion fitting, the fitting comprising an electrofusion fitting body (30) embedded with a resistance heating wire (35), with two terminals (36, 37) being arranged on the electrofusion fitting body and connected to the two ends of the resistance heating wire respectively, wherein the fitting body is made of a thermoplastic filled with carbon fiber; the weight fraction of carbon fiber being 5~20% for the reinforced plastic of the electrofusion fitting body (Figure 3; paragraphs 0032, 0069-76, 0121-0124, 0161-0162). Uliel does not disclose the fitting as suitable for self-monitoring of strain. 
Rubinski discloses fittings (paragraph 0002), wherein the fitting includes at least one pair of electrodes being set on the surface of the electrofusion fitting body for monitoring the resistance change caused by fitting deformation due to temperature change or mechanical loading during operation, to achieve the self-monitoring of strain for the electrofusion fitting (paragraphs 0087, 0121). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Uliel to include a strain gauge as taught by Rubinski in order to create a smart fitting that will provide feedback about the status and condition of the fitting. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
September 20, 2022